Citation Nr: 1820265	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-43 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of the left knee with status post lateral release and surgical scar, rated as 10 percent disabling.  

2.  Entitlement to an increased rating for chondromalacia of the right knee with degenerative changes, rated as 10 percent disabling from July 12, 2005.  


REPRESENTATION

Appellant represented by:	Yelena Duterte, Esq.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Freda J. F. Carmack, Associate Counsel  


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1976 to April 1990.
 
This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Buffalo, New York Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veteran's Law Judge (VLJ) during a November 2017 videoconference hearing.  A transcript is of record.  The VLJ left the record open for 90 days to allow the Veteran to submit additional evidence.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.709 (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, the Veteran's claims must be remanded for additional development.  

VA's duty to assist includes obtaining a medical examination when it is necessary to make a decision on a claim.  See 38 U.S.C. § 5103A(d).  Furthermore, when VA undertakes to provide an examination, it must ensure that it is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, the Veteran was provided a VA examination in January 2012 and, since then, voluminous VA treatment records have been obtained.  However, in his November 2017 testimony, the Veteran explicitly stated that his left and right knee conditions have worsened.  Specifically, he stated that over the last two years he has been receiving injections in his knees and his knees have been locking and buckling, causing him to fall down three times in the past month.  He stated also that he uses braces and a cane every day and that, without them, his mobility would be only "5 or 10 percent."  The Veteran added that, lately, his knees swell while he wears his braces, which causes the steel rods in the braces to "pinch inside to the kneecap," causing "excruciating pain."  The Veteran's representative stressed that the Veteran's stability has degraded significantly and that the Veteran's previous VA examination does not accurately represent the severity of his symptoms.  Indeed, the January 2012 VA examination report notes no locking or effusion, and the Veteran was not yet required to use a cane.  

The Veteran's treatment records confirm that the Veteran's conditions have worsened since his last VA examination.  April 2013 treatment notes indicate that the Veteran experienced increased pain over the previous three months and that his knee often locked, causing him to fall four times in the past month.  In a June 2015 treatment note, a physical therapist noted that the Veteran's modest goals included climbing 12 stairs using only one railing and his cane, without stopping for pain, and to experience pain at rest that measures 5 on a 10 point scale.  

A Disability Benefits Questionnaire was completed by an orthopedic surgeon in October 2016, but it provided insufficient information to decide the claim.  The doctor noted osteoarthritis in both knees, but he measured only the Veteran's flexion in both knees and he did not record any data regarding functional loss or stability.  

Based on the foregoing, the Board finds that a remand is warranted for a new examination to fully evaluate the Veteran's claims.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

In addition, subsequent to the Veteran's January 2012 VA examination, the United States Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Here, neither the Veteran's prior VA examination nor his October 2016 Disability Benefits Questionnaire satisfied these requirements.  Accordingly, a new VA examination is also warranted to ensure compliance with Correia and 38 C.F.R. § 4.59. 

Finally, in light of the remand, the Veteran should be provided an opportunity to submit updated treatment records.  In addition, the RO should attempt to obtain updated records from the Social Security Administration (SSA), as it appears the most recent documents of record are dated August 2014.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA has a duty to attempt to obtain SSA records when it has notice of their existence); see also 38 U.S.C. § 5103A(c); 38 C.F.R. § 3.159 (c)(2). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the provider name, address, and approximate date of treatment for any additional records that he would like VA to obtain regarding his chondromalacia of the left and right knee.  Obtain all records adequately identified by the Veteran, and for which the Veteran has signed the appropriate releases, and associate them with the claims file.  If any identified records are not obtainable (or none exist), the Veteran should be notified and attempts to acquire those records should be documented in the claims file.

2.  Contact the SSA and obtain and associate with the claims file any copies of the Veteran's records regarding SSA benefits since August 2014, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  All efforts to obtain the records should be fully documented, and a negative response should be requested if no records are available.  Required notice must be provided to the Veteran and his representative.

3.  Then, schedule another VA compensation examination to reassess the severity of the Veteran's service-connected chondromalacia of the left and right knee.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  

The examiner should describe the nature and severity of all manifestations of the Veteran's service-connected chondromalacia of the left and right knee.  In this regard, the examiner should record the range of motion observed on clinical evaluation in terms of degrees of extension and forward flexion.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree of flexion and/or extension at which such pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he or she should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination. 

The examiner is asked to consider the Veteran's stability as it relates to his tendency to fall down, and to comment on how this affects him on a daily basis. 
 
In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158   (2016), the examiner must test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner must comment on the functional impairment caused by the Veteran's service-connected chondromalacia of the left and right knee.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  To help avoid future remand, ensure that all requested actions have been accomplished, to the extent possible, in compliance with this Remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the claim.  If any benefit sought in connection with the remanded claim is denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




